Exhibit 10.9

 

AGREEMENT

 

This Agreement is made and entered into this 22nd day of October, 2003,
superseding the agreement entered into on the 24th day of August, 2000 by and
between Dover Downs, Inc., a Corporation of the State of Delaware (hereinafter
called Dover Downs), and Delaware Standardbred Owners Association, Inc., a
Delaware Corporation (hereinafter called DSOA) and is executed in duplicate
original copies.

WITNESSETH:

 

WHEREAS, Dover Downs is licensed to conduct and is engaged in the business of
conducting harness racing meetings at a harness racing track known as Dover
Downs, located in Dover, Delaware; and

 

WHEREAS, DSOA’s membership consists of owners, trainers, and drivers of harness
horses participating in harness race meetings at Dover Downs and elsewhere in
the United States and Canada, and DSOA has been organized and exists for the
purpose of promoting the sport of harness racing; improving the lot of owners,
drivers, and trainers of harness racing horses participating in race meetings;
establishing health, welfare and insurance programs for owners, drivers, and
trainers of harness racing horses; negotiating with harness racing tracks on
behalf of owners, trainers, drivers, and grooms of harness racing horses; and
generally rendering assistance to them whenever and wherever possible; and

 

--------------------------------------------------------------------------------


 

WHEREAS, the parties hereto desire to cooperate in promoting the popularity of
the sport of harness racing, and in insuring the continuity of harness racing at
Dover Downs for the best interests of the parties hereto and the public; and

 

IN CONSIDERATION OF the promises, the covenants set forth herein, and other
considerations, the receipt and sufficiency of which are hereby acknowledged,
the parties agree as follows:

 

1.         Term of Agreement

 

The provisions of this Agreement shall apply to and govern every harness racing
meeting conducted by or at Dover Downs effective August 1, 2003, and continuing
through July 31, 2007. The parties agree that this Agreement shall automatically
renew for two successive one year periods unless either party notifies the other
party by May 1st of its intention to not renew this Agreement in which event the
agreement shall terminate at the end of the then current term (i.e., on July 31,
2007 in the event there is no renewal or July 31, 2008 in the event that the
Agreement is renewed only once or July 31, 2009 in the event that the Agreement
is renewed for both option years.

 

During the term of this agreement Dover Downs will schedule not less than 133
days of live racing each year, where a live day of racing shall consist of a
minimum of 13 programmed races per day, and the minimum number of races each
year shall be 1995 unless otherwise mutually agreed by the parties provided
however, that any days or races lost to weather, acts of God, technical
problems, or human error, shall not be required to be rescheduled. These days
and races are subject to the availability of horses and may be reduced if the
races are not adequately filled by available horses.

 

2.         Basic Purse Distribution

 

A.  Dover Downs will distribute as racing purses at all meetings conducted at
Dover Downs during the term of this agreement 10% of the live handle wagered at
Dover Downs. Except, however, when Dover Downs races more than 13 races per day,
Dover Downs will retain all

 

--------------------------------------------------------------------------------


 

monies received from the live handle wagered on the last race each day.

 

In the event of any legislation which changes Dover Downs’ share of the
pari-mutuel commission, the amount calculated above shall be adjusted so that
50% of any increase shall be added to purses and 50% of any decrease shall be
subtracted from the purses.

 

B.        Dover Downs agrees to distribute to DSOA via the purse pool and
subject to the provisions of paragraph 5, twenty five percent (25%) of any
monies received from Dover Downs’ export signal of the live race meets conducted
during the term of this agreement. Except, however, when Dover Downs races more
than 13 races per day, Dover Downs will retain all monies received from Dover
Downs’ export signal on the last live race each day.

 

C.        Over and above the purses payable under paragraphs 2 A) and 2 (B),
Dover Downs shall pay additional purses in an amount calculated pursuant to 29
Del.C.4815 (b)(3)b et seq.

 

D.        In consideration of Dover Downs racing more than 1560 races per race
meet and agreeing to many provisions relating to race conditions, qualifying
standards, qualifying races, physical improvements, and other accommodations for
the horsemen, the share of pari-mutuel commissions for purses has been
negotiated to the amounts specified in Paragraphs 2 (A) and 2 (B) above.

 

E.         An average of 6 races per program shall be written and if possible
filled for Delaware owned or bred horses.  The race secretary shall make every
effort to write Delaware owned horses in all classes permitted to race at Dover
Downs.  The purses for these races shall be twenty (20%) percent greater than
purses for the same class not restricted to Delaware owned or bred horses
rounded to the nearest $100. Should these races not fill with all Delaware owned
or bred horses the racing secretary may open the class to non-Delaware owned or
bred horse, with the Delaware owned or bred horses having first preference in
accordance with D.H.R.C. rules.

 

--------------------------------------------------------------------------------


 

E.         During the term of this Agreement, Dover Downs, on a weekly basis
during any race meeting conducted by Dover Downs, shall pay directly to the
drivers and trainers of the horses whose owners are entitled to receive a
portion of the purse money, an amount equal to five (5%) percent of the owners’
purse money, which amount shall be credited against the purses required to be
paid to the owners of such horses.  In no event shall the aggregate payment made
by Dover Downs on account of purses and other items specified in Paragraph 5 be
increased beyond the applicable amount for purses.

 

3.         Projection of Purses and Carry-Over of Purse Money

 

A.   The specifications of the applicable purses for the race meet, in
accordance with Paragraph 2, shall be projected on the basis of the total
estimated purse funds to be accrued during the live race meeting, with
consideration given to seasonal fluctuation of purse accruals, so as to maintain
a reasonably uniform purse distribution schedule throughout the Dover Downs
meetings each year.

 

--------------------------------------------------------------------------------


 

B.        (i)  If any purse money due under Paragraph 2 has not been fully
distributed at any meeting covered by this Agreement, the amount due shall be
carried over and distributed in purses at the next meeting covered by this
Agreement. Any underpayment of purse money under the preceding Agreements
between Dover Downs and DSOA shall likewise be added to the purse money payable
under Paragraph 2.

 

(ii)  If the purses actually paid at any meeting covered by this Agreement
exceed the amount due under Paragraph 2, the amount of the excess payment shall
be deducted from the purses otherwise payable at the next meeting covered by
this Agreement.  Any overpayment of purses during the last meeting conducted
under the previous agreement between Dover Downs and DSOA shall likewise be
deducted from the purse money payable under Paragraph 2 of this Agreement.

 

4.         Minimum and Maximum Purses

 

At all meetings conducted at Dover Downs, the minimum and maximum purse payable
by Dover Downs for any pari-mutuel betting race shall be agreed upon by DSOA
representatives and Dover Downs prior to the beginning of each race meet. In the
event the parties are unable to reach an agreement, the minimum and maximum
purse payable will be the same as the start of the previous race meet conducted
at Dover Downs.

 

5.         Arrangements with DSOA

 

A.        Dover Downs will pay to DSOA, in diminution of and as a credit against
the percentages specified in Paragraph 2, requested funds to compensate DSOA for
its expenses provided that DSOA’s representation of the horsemen racing at
meetings conducted by Dover Downs has been demonstrated by the horsemen’s
adherence to and recognition of this Agreement.  Such sum shall not exceed 105%
of the amount requested the prior year and shall be paid in monthly installments
no later than seven (7) days after the conclusion of each month of each racing
meeting covered by this Agreement unless mutually agreed by the parties.

 

B.        When this Agreement and any succeeding Agreement between DSOA and
Dover Downs has expired and there is no agreement in effect between them
providing otherwise, any underpayment of purses due under

 

--------------------------------------------------------------------------------


 

this Agreement shall be payable to horsemen who participated in the last Dover
Downs’ meet covered by this Agreement and both parties shall take whatever
action is required to accomplish such payment.

 

In order to minimize any underpayment or overpayment of purses at the conclusion
of the live race meet under this Agreement, DSOA and Dover Downs will meet
regularly to make adjustments to the purse account if necessary.  These
adjustments to the purses will be ina fair and reasonable manner and will
include lowering the minimum purse if such action is warranted.  The base purse
for any claiming race will not exceed 80% of the claiming price.

 

C.        Dover Downs shall provide an office for the use of a DSOA
representative on its racing grounds.

 

D.        Representatives of Dover Downs will be available at reasonable times
to consult with DSOA representatives upon request of either party concerning any
matters pertaining to the provisions of this Agreement and/or the conduct of
races, maintenance of the receiving stable area, the race track, paddock and
training areas.

 

E.         Dover Downs shall pay to DSOA as part of its expenses in paragraph
5(A.), the incurred premiums of insurance administered by DSOA for grooms,
second trainers, trainers, and drivers.  Insurance premiums shall be paid
monthly upon presentation of a bill from DSOA.  The premiums shall be in
diminution of and as a credit against purse money payable under this Agreement
as specified in Paragraph 2.

 

F.         Dover Downs agrees to cooperate with DSOA in its effort to provide
education, promotional material and public relations regarding harness racing,
pari-mutuel betting, and horse ownership.

 

G.        DSOA acknowledges that from time to time certain legislative effort
will be required in Delaware pertaining to pari-mutuel wagering, horse racing,
the video lottery as well as other matters that will effect Dover Downs. DSOA
will fully support and help lobby for all reasonable legislation and oppose all
harmful legislation insofar as it does not adversely impact horsemen’s issues.

 

H.        During the term of this contract the minimum claiming price for
Delaware Owned and Bred races shall be ($7,500) seventy five

 

--------------------------------------------------------------------------------


 

hundred dollars. The minimum open claiming price shall be ($12,500) twelve
thousand five hundred dollars unless changed by mutual agreement.

 

I.          Unless changed by mutual agreement, the qualifying times during the
term of this agreement shall be 2:00 for pacers and 2:02 for trotters, plus
applicable allowances for weather, and track conditions. Two year olds will
receive a two second allowance. Three year olds will receive a two second
allowance from January 1 through April 30 and a one second allowance after April
30.

 

J.         During this Agreement, horses permitted at Dover Downs will have the
opportunity to qualify two times per calendar month. Horses that are two year
olds and three year olds, and are nominated to the Delaware Breeders program,
will have unlimited opportunity to qualify during each of the three (3) months
leading up to the first event of the program to which it is nominated.

 

K.        There shall not be any general age restrictions in condition races
that are written as NW of $6,000 or higher in last (x) starts. This does not
apply to NW of (x) races lifetime, NW of ($x) lifetime, or any other type of
condition race written according to the available horse population in an effort
to enhance the quality and competitiveness of the racing at Dover Downs.  All
races written for NW of (x) races lifetime shall exclude as a win only, any win
in which the first place money was less than or equal to $500.

 

L.         During the term of this agreement, if Dover Downs has races with nine
horse fields, a bonus will be added to the base purse as follows:

 

Base purse is:

 

Bonus is:

 

 

 

 

 

less than $20,000

 

$

500

 

$

20,000 or more

 

$

1000

 

 

M.       Dover Downs, upon request, shall furnish to DSOA a summary of the
handle.

 

6.             Simulcast Wagering

 

A.        As consideration for the distribution to the purse pool in accordance
with paragraph 2(B.) DSOA agrees, as is standard in the industry, to share the
daily cost incurred by Dover Downs for the daily

 

--------------------------------------------------------------------------------


 

export of the live signal throughout each season.  These incremental costs
incurred by Dover Downs for the exporting of live races will be calculated and
shared 25% by DSOA and 75% by Dover Downs.  These daily costs will be detailed
on the purse reconciliation report submitted to DSOA at the end of each month.

 

B.        As consideration for the covenants set forth herein, and other
considerations, D.S.O.A. agrees that it will not share in any of the revenues or
expenses from intrastate and interstate simulcasting of standardbred and
thoroughbred races from such tracks as approved per paragraph 6 (c).

 

C.        All simulcasting agreements need the approval of DSOA prior to Dover
Downs accepting wagering on those races. DSOA agrees not to unreasonably
withhold their approval.

 

Should either DSOA or Dover Downs deny an approval or elect to terminate an
agreement, they must provide the other party written notice at least 15 days
prior to termination or disapproval with reasonable explanation for their
action.

 

 

7.         Stake and Early Closing Events

 

Not more than 8% of the total purse money payable to the horsemen during each
race meet shall be paid for Stake and Early Closing events. Purse money payable
to the Delaware Breeders Program, or any other Delaware owned/bred Stakes or
early closing events, shall not be part of the 8% limitation.

 

8.         On-Track Driver Insurance

 

Dover Downs shall provide On-track driver accident and disability insurance with
$50,000 death benefit, $100,000 medical expenses and $350 a week disability
income extending for 104 weeks subject to no more than a seven-day waiting
period.  This coverage shall have no deductible to the horsemen and will be
provided on race days, non-race days during the race meet when the track is
available for training and for three (3) days prior to each race meeting covered
under this Agreement.

 

9.         Stall Assignments and Racing Privileges

 

Nothing in this Agreement shall be deemed to limit or restrict in any manner the
absolute discretion of Dover Downs to assign

 

--------------------------------------------------------------------------------


 

stalls and/or grant racing privileges to owners and trainers whether or not
members of DSOA, except that stall space and/or racing privileges shall not be
denied by reason of membership in, or activity on behalf of, DSOA or a duly
constituted horsemen’s committee.  Notwithstanding this paragraph, it is
understood that Dover Downs does not contemplate opening its barn area and
providing stabling facilities during the term of this Agreement.  Dover Downs
does, however, agree to make reasonable attempts to restrict the horse
population to a manageable level with preference being given to Delaware owned
horses.

 

10.       Controlling Law and Regulation

 

The interpretation of the provisions of this Agreement shall be governed by the
law of Delaware.  If and to the extent that any provision(s)of this Agreement is
and/or becomes inconsistent with any Delaware Statute, law or any regulation of
the Delaware State Harness Racing Commission not in effect or hereinafter
enacted, such provision or provisions shall be deemed to be superseded by such
law or regulation as the case may be.  The validity of the remaining provisions
of the contract shall be construed and enforced as if the contract did not
contain the particular provision held to be invalid.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
on their behalf by their respective Officers as of the date first above written.

 

 

 

 

DOVER DOWNS, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

By

/s/    Denis McGlynn

 

 

 

 

Denis McGlynn

 

 

 

 

 

President

 

 

 

 

 

 

 

 

DELAWARE STANDARDBRED OWNERS
ASSOCIATION, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

By

/s/    James T. Case

 

 

 

 

 

James T.  Case

 

 

 

 

 

President

 

 

--------------------------------------------------------------------------------